Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
“a circuitry” should be “circuitry”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the selected MEMCLOS".  There is insufficient antecedent basis for this limitation in the claim. Claim 22 inherits the issues of claim 21 and is treated similarly.
The Examiner suggests amending claim 21 to recite “a selected memory class of service”, and claim 22 to recite “the selected memory class of service”.

	Allowable Subject Matter
Claims 1-20 and 24-26 are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:

[Claims 1-20]
	None of the cited prior art of record appear to teach or suggest, in combination with the other recited features, circuitry, coupled to the memory bandwidth allocator and the memory controller, to set the performance monitoring configuration parameters based at least in part on memory class of service parameters, and to set the memory bandwidth settings based at least in part on the performance monitoring statistics received from the performance monitor.
The closest prior art of record disclose:
Walker US 2019/0179757 discloses a throttle controller which obtains a latency metric and prefetch accuracy metric to set or throttle a rate at which a memory resource consumer, e.g. a workload, is permitted to issue memory requests. This modifies the memory bandwidth utilization allotted to the workload, e.g. by setting different maximum numbers of requests that may be pending to different workloads [0018]. The memory resource consumer may be a thread or processor core [0007].
	Dynamically adjust throttle level for a memory resource consumer to meet a maximum memory bandwidth utilization specified by the consumer (software application) [0019][CLM 18].
	Avg latency may be computed based on median, max, min, or trimmed mean values [0024].
	Set throttle level, e.g. by looking up throttle levels in a table based on latency and prefetch accuracy metrics for the thread [0032]
	However, Walker is silent to circuitry, e.g. a P-unit, which sets perfmon configuration parameters based on MEMCLOS and which sets memory bandwidth settings based on perfmon statistics. 
	None of the cited prior art of record appears to cure this deficiency. Accordingly, claim 1 is allowed. Claims 2-20 recite similar subject matter and are allowed on similar grounds.

[CLM 24-26]
24. An apparatus comprising:
circuitry to set performance monitoring configuration parameters based at least in part on memory class of service parameters and to calculate an error value as a difference between a set point and a process variable of performance monitoring statistics; and
circuitry to generate memory bandwidth settings, based at least in part on the error value, for use by a memory bandwidth allocator to adjust priorities of memory bandwidth allocated for one or more workloads to be processed by a plurality of processor cores.
	None of the cited prior art of record teaches or suggests the combination, a proportional-integral-derivative (PID) controller to set performance monitoring configuration parameters based at least in part on memory class of service parameters and to continuously calculate an error value as a difference between a set point and a process variable of performance monitoring statistics; and a memory bandwidth balancer to generate memory bandwidth settings, based at least in part on the error value, for use by a memory bandwidth allocator to adjust priorities of memory bandwidth allocated for one or more workloads to be processed by a plurality of processor cores.
	While PID in controls is known, none of the cited prior art of record appear to specifically apply circuitry setting perfmon configuration parameters based on MEMCLOS, and generating memory bandwidth settings based on the error value generated by the PID controller.
	Accordingly, claim 24 is allowed. Claims 25-26 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
	The Examiner’s attempts to reach Applicant’s representative on 9/9 and 9/12 were unsuccessful. The Examiner notes that claims 21-22 would otherwise be allowable, as indicated in the Office Action mailed 5/26/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136